





Exhibit 10.iii.d

THE MOSAIC COMPANY


TSR PERFORMANCE UNIT AWARD AGREEMENT (201[_] Award)
(Total Shareholder Return)


This PERFORMANCE UNIT AWARD AGREEMENT (the “Award Agreement”) is made this ____
day of ________, 201[__] (the “Grant Date”), from The Mosaic Company, a Delaware
corporation (the “Company”) to _____ (the “Participant”). The “Performance
Period” shall begin on the Grant Date and end on the date that is three (3)
years after the Grant Date.
1.    Award.
(a)    The Company hereby grants to Participant an award of _____ performance
units (“Performance Units”), each Performance Unit representing the opportunity
(provided the performance conditions described below are met) to receive a
multiple of one share of common stock (including a multiple of 1 and less than
1), par value $.01 per share (the “Common Stock”), of the Company according to
the terms and conditions set forth herein and in The Mosaic Company 2014 Stock
and Incentive Plan (the “Plan”). The Performance Units are granted under
Sections 6(d), (e) and (f) of the Plan. A copy of the Plan will be furnished
upon request of Participant.
(b)    Calculation of Shares (Performance Requirement). Provided Participant’s
Performance Units are not forfeited under Section 2, the number of shares of
Common Stock (“Shares”) issued to Participant in exchange for Performance Units
(or the cash amount to be paid for Performance Units) shall be equal to the
Ending Value, divided by the Starting Value, multiplied by the number of
Performance Units awarded under Section 1, subject to the following restrictions
and limitations.
(i)    No Shares will be issued (and the Performance Units awarded under
Section 1 shall be forfeited), if the Ending Value is less than 50% of the
Starting Value.
(ii)    The maximum number of Shares that may be issued is twice the number of
Performance Units awarded under Section 1. In addition to the foregoing, the
number of Shares to be issued shall be reduced to the extent necessary so that
(a) the value determined by multiplying the Ending Value times the number of
Shares actually issued hereunder does not exceed (b) the Starting Value
multiplied by 400%, multiplied by the number of Performance Units awarded under
Section 1. (For example, if the Starting Value is $50, the Ending Value is $250,
and Participant was awarded 100 Performance Units, this provision limits the
Shares awarded to Participant to 80 Shares rather than 200 Shares.)
Notwithstanding the foregoing, in the event that dividend equivalents (“Dividend
Equivalents”) are payable under Section 7 hereof, the maximum number of shares
that may be issued pursuant to the limitations in the first two sentences of
this clause (ii) and the amount of Dividend Equivalents otherwise payable shall
both be reduced, in proportion to the relative Ending Value of the number of
Performance Units otherwise issuable and the amount of Dividend Equivalents
otherwise payable, to the extent necessary so that (A) the sum of (I) the Ending
Value of the Shares actually issued hereunder plus (II) the amount of Dividend
Equivalents actually paid hereunder shall not exceed (III) the Ending Value of
twice the number of Performance Units awarded under Section 1, and (B) the sum
of (I) the amount determined by multiplying the Ending Value times the number of
Shares actually issued hereunder plus (II) the amount of Dividend Equivalents
actually paid hereunder does not exceed (III) the Starting Value multiplied by
400% multiplied by the number of Performance Units awarded under Section 1.




--------------------------------------------------------------------------------



(iii)    For purposes of this Award Agreement, the “Starting Value” shall be
equal to the 30-day trading average of a share of Common Stock through the date
prior to the start of the Grant Date.
(iv)    For purposes of this Award Agreement, the “Ending Value” shall be equal
to the sum of the following: (A) the 30-day trading average of a share of Common
Stock through the last day of the Performance Period (the “Ending Price”) plus
(B) an amount determined assuming that, for record dates that occur before a
Share is issued in accordance with Section 6 hereof, dividends at the rate paid
or payable on a share of Common Stock were paid on such share of Common Stock.
Notwithstanding the foregoing, in the event of a Change in Control and Qualified
CIC Termination described under Section 2(e), the Performance Period shall end
on the date of Participant’s termination of employment. Furthermore, in the
event of a Change in Control described under Section 2(d), the Ending Price
shall be an amount not less than the highest per share price offered to
stockholders in any transaction whereby the Change in Control takes place.
2.    Vesting; Forfeiture; Early Vesting.
(a)    Except as otherwise provided in this Award Agreement, the Performance
Units shall vest (i.e., cease to be subject to any further requirement that the
participant continue in employment with the Company or an Affiliate) on the date
that is three (3) years after the Grant Date.
Notwithstanding the foregoing and Section 2(c)(iii), Participant’s Performance
Units (and accompanying Dividend Equivalents) will not vest as of the specified
date unless the sum of the profit and losses for the Company during the three
fiscal years preceding the specified date is a positive number. The Compensation
Committee shall determine whether this criterion has been satisfied.
(b)    Except as provided in Sections 2(c), (d) and (e), if Participant ceases
to be an employee of the Company or any Affiliate, whether voluntary or
involuntary and whether or not terminated for Cause, prior to vesting of the
Performance Units pursuant to Section 2(a) hereof, all of Participant’s rights
to all of the unvested Performance Units shall be immediately and irrevocably
forfeited.
(c)    Notwithstanding Sections 2(a) and 2(b), all of a Participant’s unvested
Performance Units shall vest upon the date any of the following events occurs:
(i)    Participant’s death;
(ii)    Participant is determined to be disabled under the Company’s long term
disability plan; or
(iii)    Participant retires from the Company at age sixty (60) or older with at
least five years of service (or pursuant to early retirement with the Consent of
the Committee).
(d)    Notwithstanding Section 2(b) or anything else in this Award Agreement to
the contrary, in the event of a Change in Control (other than a Change in
Control in connection with which the holders of Common Stock receive
consideration consisting solely of shares of common stock that are registered
under Section 12 of the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”)) the Participant’s Performance Units shall vest effective as of
the date of the Change in Control, provided that upon a Change in Control
specified in Section 3(a)(iv), the Participant’s Performance Units shall vest
effective immediately prior to consummation of the liquidation or dissolution
provided that the liquidation or dissolution subsequently occurs.




--------------------------------------------------------------------------------



(e)     Notwithstanding Section 2(b) or anything else in this Award Agreement to
the contrary, in the event Participant experiences a Qualified CIC Termination
(other than following a Change in Control listed in Section 2(d)) the
Participant’s Performance Units shall vest as of the date of Participant’s
termination of employment.
3.    Certain Definitions.
(a)         “Change in Control” shall mean:
(i)    a majority of the directors of the Company shall be persons other than
persons (A) for whose election proxies shall have been solicited by the Board of
Directors of the Company, or (B) who are then serving as directors appointed by
the Board of Directors to fill vacancies on the Board of Directors caused by
death or resignation (but not by removal) or to fill newly-created
directorships,
(ii)    50% or more of the voting power of all of the outstanding shares of all
classes and series of capital stock of the Company entitled to vote in the
general election of directors of the Company, voting together as a single class
(the “Voting Stock”), of the Company is acquired or beneficially owned by any
person, entity or group (within the meaning of Section 13d(3) or 14(d)(2) of the
Exchange Act other than (A) an entity in connection with a Business Combination
in which clauses (A) and (B) of subparagraph (iii) apply or (B) a licensed
broker/dealer or licensed underwriter who purchases shares of Voting Stock
pursuant to an underwritten public offering solely for the purpose of resale to
the public,
(iii)    the consummation of a merger or consolidation of the Company with or
into another entity, a sale or other disposition (in one transaction or a series
of transactions) of all or substantially all of the Company’s assets or a
similar business combination (each, a “Business Combination”), in each case
unless, immediately following such Business Combination, (A) all or
substantially all of the beneficial owners of the Company’s Voting Stock
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the voting power of the then outstanding shares of
Voting Stock (or comparable voting equity interests) of the surviving or
acquiring entity resulting from such Business Combination (including such
beneficial ownership of an entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one of more subsidiaries), in substantially the same proportions (as
compared to the other beneficial owners of the Company’s Voting Stock
immediately prior to such Business Combination) as their beneficial ownership of
the Company’s Voting Stock immediately prior to such Business Combination, and
(B) no person, entity or group beneficially owns, directly or indirectly, 50% or
more of the voting power of the outstanding voting stock (or comparable equity
interests) of the surviving or acquiring entity (other than a direct or indirect
parent entity of the surviving or acquiring entity, that, after giving effect to
the Business Combination, beneficially owns, directly or indirectly, 100% of the
outstanding Voting Stock (or comparable equity interests) of the surviving or
acquiring entity), or
(iv)    approval by the Company’s stockholders of a definitive agreement or plan
to liquidate or dissolve the Company, provided that a “Change in Control” shall
only be deemed to have occurred immediately prior to the consummation of such
liquidation or dissolution, provided that such consummation subsequently occurs.


Notwithstanding the foregoing, a Change in Control shall not have occurred
unless the event satisfies the definition of “change in control” under section
409A of the Internal Revenue Code of 1986, as amended, and any regulations,
rules, or guidance thereunder (the “Code”).




--------------------------------------------------------------------------------





(b)        “Qualified CIC Termination” shall mean (i) the Company’s termination
of Participant’s employment without Cause (or Participant’s termination of
employment for Good Reason), and (ii) such termination occurs either (A) upon,
or within two years after, the occurrence of a Change in Control of the Company,
or (B) at the time of, or following, the entry by the Company into a definitive
agreement or plan for a Change in Control of the nature set forth in Section
3(a)(ii), (iii), or (iv) (so long as such Change in Control occurs within six
months after the effective date of such termination).


(c)        “Cause” shall mean (i) the willful and continued failure by
Participant substantially to perform his or her duties and obligations (other
than any such failure resulting from his or her incapacity due to physical or
mental illness), (ii) Participant’s conviction or plea bargain of any felony or
gross misdemeanor involving moral turpitude, fraud or misappropriation of funds
or (iii) the willful engaging by Participant in misconduct which causes
substantial injury to the Company or its Affiliates, its other employees or the
employees of its Affiliates or its clients or the clients of its Affiliates,
whether monetarily or otherwise. For purposes of this paragraph, no action or
failure to act on Participant’s part shall be considered “willful” unless done
or omitted to be done, by Participant in bad faith and without reasonable belief
that his or her action or omission was in the best interests of the Company.
(d)     “Good Reason” shall mean: (i) a material diminution in authority,
duties, or responsibilities; (ii) a material change in geographic location where
services are provided (the Company has determined this is any requirement by the
Company that Participant move to a location more than fifty (50) miles away from
Participant’s regular office location); or (iii) a material diminution in base
salary. Good Reason shall not exist if (i) Participant expressly consents to
such event in writing, (ii) Participant fails to object in writing to such event
within sixty (60) days of its effective date, or (iii) Participant objects in
writing to such event within sixty (60) days of its effective date but the
Company cures such event within thirty (30) days after written notice from
Participant. The written notice must describe the basis for Participant’s claim
of Good Reason and identify what reasonable actions would be required to cure
such Good Reason.
4.    Restrictions on Transfer. The Performance Units shall not be transferable
other than by will or by the laws of descent and distribution. Each right under
this Award Agreement shall be exercisable during Participant’s lifetime only by
Participant or, if permissible under applicable law, by Participant’s legal
representative. Until the date that the Performance Units vest pursuant to
Section 2 hereof, none of the Performance Units or the Shares issuable upon
vesting thereof may be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, and any purported sale, assignment, transfer, pledge,
hypothecation or other disposition shall be void and unenforceable against the
Company, and no attempt to transfer the Performance Units or the Shares, whether
voluntarily or involuntarily, by operation of law or otherwise, shall vest the
purported transferee with any interest or right in or with respect to the
Performance Units or the Shares. Notwithstanding the foregoing, Participant may,
in the manner established pursuant to the Plan, designate a beneficiary or
beneficiaries to exercise the rights of Participant and receive any property
distributable with respect to the Performance Units upon the death of
Participant, and Company Common Stock and any other property with respect to the
Performance Units upon the death of Participant shall be transferable to such
beneficiary or beneficiaries or to the person or persons entitled thereto by the
laws of descent and distribution, and none of the limitations of the preceding
sentence shall in such event apply to such Company Common Stock or other
property.


5.    Adjustments. If any Performance Units vest subsequent to any change in the
number or character of the Common Stock of the Company (through any dividend
(other than a regular cash dividend) or other distribution (whether in the form
of cash, Common Stock, or other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off,




--------------------------------------------------------------------------------



combination, repurchase or exchange of shares, or otherwise), Participant shall
then receive upon such vesting the number and type of securities or other
consideration which Participant would have received if such Performance Units
had vested prior to the event changing the number or character of the
outstanding Common Stock. In the event of a Change in Control in connection with
which the holders of Common Stock receive consideration consisting solely of
shares of common stock that are registered under Section 12 of the Exchange Act
there shall be substituted for each share of Common Stock available upon vesting
of the Performance Units granted under this Award Agreement the number and class
of shares into which each outstanding share of Common Stock shall be converted
pursuant to such Change in Control. In addition, the Compensation Committee
shall adjust the Ending Value to appropriately reflect the adjustment provided
for in the preceding sentence.


6.    Issuance. The Company will issue Shares for vested Performance Units at
the end of the Performance Period.


(a)    Issuance Where Participant Has Not Elected to Defer Award. Unless the
Participant has elected to defer the Performance Units under this Award
Agreement, the Company shall promptly cause to be issued Shares registered in
the name of Participant or in the name of Participant’s legal representatives,
beneficiaries or heirs, as the case may be, evidencing such vested whole Shares
(less any Shares withheld to pay withholding taxes). The value of any fractional
Shares shall be paid in cash at the same time.


Notwithstanding the foregoing, if there is a Change in Control as described
under Section 2(d), then Participant shall receive, within ten (10) days of the
occurrence of such Change in Control, a cash payment from the Company in an
amount based on the number of Shares calculated under Section 1(b) multiplied by
the excess, if any, of the highest per share price offered to stockholders of
the Company in any transaction whereby the Change in Control takes place.


Notwithstanding the foregoing, if there is a Change in Control as described
under Section 2(e), then Participant, or the Participant’s legal
representatives, beneficiaries or heirs, as the case may be, shall receive,
within ten (10) days of Participant’s Qualified CIC Termination, a cash payment
from the Company in an amount based on the number of Shares calculated under
Section 1(b) (as adjusted pursuant to Section 5) multiplied by the Ending Price,
subject to Section 8(a). To the extent that Section 409A of the Code applies and
Participant is a specified employee for purposes of section 409A of the Code,
payment shall occur the first day of the seventh month following the date of the
Participant’s termination of employment (rather than within ten (10) days of
Participant’s Qualified CIC Termination).


(b)    Issuance Where Participant Has Elected to Defer Award. Notwithstanding
anything else to the contrary in this Award Agreement, if the Participant has
elected to defer the Performance Units to be issued under this Award Agreement,
then the administration, recordkeeping, and issuance of deferred Performance
Units shall be under and subject to the Plan and this Award Agreement, and paid
as specified under Section 4 of the Mosaic LTI Deferral Plan. Any such deferred
awards shall also be subject to the terms of the Mosaic LTI Deferral Plan. After
the date on which Shares would otherwise have been issued to the Participant but
for the Participant’s election to defer the Performance Units, the Participant
will no longer be eligible to receive Dividend Equivalents pursuant to Section 7
of this Award Agreement and instead, for record dates that occur after the date
on which Shares would otherwise have been issued to the Participant but for the
Participant’s election to defer the Performance Units, the Participant will be
credited, for each Share that would otherwise have been issued but for the
Participant’s deferral election, with a recordkeeping amount of cash equal to
the dividends per share paid or payable to common stockholders of the Company on
a share of the Company’s Common Stock. This recordkeeping amount shall be paid
out as of the payment dates specified under Section 4 of the Mosaic LTI Deferral
Plan and shall be subject to the Mosaic LTI




--------------------------------------------------------------------------------



Deferral Plan, including Section 3.2(a) thereof. Any Dividend Equivalents earned
pursuant to Section 7 of this Award Agreement shall be paid out as of the
payment dates specified under Section 4 of the Mosaic LTI Deferral Plan.


(c)    In General. Upon the issuance of Shares (either by payment or by
deferral), the Participant’s Performance Units shall be cancelled. This Award
Agreement is denominated in shares and is accounted for, for purposes of Section
4(d)(i) of the Plan, in the year of the Grant Date.


7.    Dividend Equivalents. Notwithstanding Section 6 hereof, for record dates
that occur before a Share is issued in accordance with Section 6 hereof (or, if
the Performance Units are deferred as described in Section 6(b), before the date
on which a Share would have been issued in accordance with Section 6 hereof but
for such deferral), Participant shall be entitled to receive, with respect to
each Share that is so issued, Dividend Equivalent amounts if dividends are
declared by the Board of Directors on the Company’s Common Stock. The Dividend
Equivalent amounts shall be an amount of cash per share that is issued pursuant
to this Award Agreement equal to the dividends per share paid or payable to
common stockholders of the Company on a share of the Company’s Common Stock. The
Dividend Equivalent amounts shall be accrued (without interest and earnings)
rather than paid when a dividend is paid on a share of the Company’s Common
Stock. If a Performance Unit is forfeited, the Dividend Equivalents on the
Performance Unit are forfeited.


(a)    Issuance Where Participant Has Not Elected to Defer Award. Any Dividend
Equivalents payable under Section 7 hereof shall be paid when the Company issues
a Share for the Performance Unit or makes a cash payment pursuant to Section 6.
The Company shall automatically deduct the amount necessary to cover all federal
and state employment taxes due as of the issuance or payment date, whether or
not the payment is deferred, to comply with FICA tax rules (for deferred awards
this will occur based on a specified date and as permitted under 26 C.F.R.
§ 1.409A-3(j)(4)(vi) and (xi)).


(b)    Issuance Where Participant Has Elected to Defer Award. If the Participant
has elected to defer the Performance Units under this Award Agreement, the
Company shall defer payment of any Dividend Equivalents payable under Section 7
and pay them as provided under Section 6(b).


8.    Miscellaneous.


(a)    Income Tax Matters.
(i)    Withholding. In order to comply with all applicable federal or state
employment and income tax laws and regulations, the Company may take such action
as it deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant.


(ii)    Payment of Taxes Where Participant Has Not Elected to Defer Award. In
accordance with the terms of the Plan, and such rules as may be adopted under
the Plan, Participant may elect to satisfy Participant’s federal and state
income tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares (including but not limited to the payment
of Dividend Equivalents) by having the Company withhold a portion of the Shares
otherwise to be delivered having a Fair Market Value and/or cash otherwise to be
paid equal to the amount of such taxes. The Company will not deliver any
fractional Shares but will pay, in lieu thereof, the Fair Market Value of such
fractional Shares. Participant’s election must be made on or before the date
that the amount of tax to be withheld is determined.






--------------------------------------------------------------------------------



(iii)    Payment of Taxes Where Participant Has Elected to Defer Award. If the
Participant has elected to defer the Performance Units under this Award
Agreement, the Company shall pay federal and state employment taxes according to
the Mosaic LTI Deferral Plan.


(iv)    Section 409A. To the extent a payment is not paid within the short-term
deferral period and is not exempt from Section 409A of the Code (such as the
rule exempting payments made following an involuntary termination of up to two
times pay) then Section 409A of the Code shall apply. The Company intends this
Award Agreement to comply with Section 409A of the Code and will interpret this
Award Agreement in a manner that complies with Section 409A of the Code. For
example, the term “termination” shall be interpreted to mean a separation from
service under section 409A of the Code and the six-month delay rule shall apply
if applicable. Notwithstanding the foregoing, although the intent is to comply
with section 409A of the Code, Participant shall be responsible for all taxes
and penalties under this Award Agreement (the Company and its employees shall
not be responsible for such taxes and penalties).


(b)    Plan Provisions Control. In the event that any provision of the Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control. Any term not otherwise defined in
this Award Agreement shall have the meaning ascribed to it in the Plan.
(c)    Rationale for Grant. The Performance Units granted pursuant to this Award
Agreement is intended to offer Participant an incentive to put forth maximum
efforts in future services for the success of the Company’s business. The
Performance Units are not intended to compensate Participant for past services.
(d)    No Rights of Stockholders. Neither Participant, Participant’s legal
representative nor a permissible assignee of this award shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in accordance with the
terms hereof.
(e)    No Right to Employment. The issuance of the Performance Units or the
Shares shall not be construed as giving Participant the right to be retained in
the employ of the Company or an Affiliate, nor will it affect in any way the
right of the Company or an Affiliate to terminate such employment at any time,
with or without Cause. In addition, the Company or an Affiliate may at any time
dismiss Participant from employment free from any liability or any claim under
the Plan or the Award Agreement. Nothing in the Award Agreement shall confer on
any person any legal or equitable right against the Company or any Affiliate,
directly or indirectly, or give rise to any cause of action at law or in equity
against the Company or an Affiliate. The award granted hereunder shall not form
any part of the wages or salary of Participant for purposes of severance pay or
termination indemnities, irrespective of the reason for termination of
employment. Under no circumstances shall any person ceasing to be an employee of
the Company or any Affiliate be entitled to any compensation for any loss of any
right or benefit under the Award Agreement or Plan which such employee might
otherwise have enjoyed but for termination of employment, whether such
compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, Participant shall
be deemed to have accepted all the conditions of the Plan and the Award
Agreement and the terms and conditions of any rules and regulations adopted by
the Committee and shall be fully bound thereby.
(f)    Governing Law. The validity, construction and effect of the Plan and the
Award Agreement, and any rules and regulations relating to the Plan and the
Award Agreement, shall be determined in accordance with the internal laws, and
not the law of conflicts, of the State of Delaware. Participant hereby submits
to the nonexclusive jurisdiction and venue of the federal or state courts of
Delaware to resolve any and all issues that may arise out of or relate to the
Plan or the Award Agreement.




--------------------------------------------------------------------------------



(g)    Severability. If any provision of the Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Award Agreement under any law deemed applicable by the Committee,
such provision shall be construed or deemed amended to conform to applicable
laws, or if it cannot be so construed or deemed amended without, in the
determination of the Committee, materially altering the purpose or intent of the
Plan or the Award Agreement, such provision shall be stricken as to such
jurisdiction or the Award Agreement, and the remainder of the Award Agreement
shall remain in full force and effect.
(h)    No Trust or Fund Created. Participant shall have no right, title, or
interest whatsoever in or to any investments that the Company, its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under the
Plan. Neither the Plan nor the Award Agreement shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any Affiliate and Participant or any other person.
(i)    Headings. Headings are given to the Sections and subsections of the Award
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Award Agreement or any provision thereof.
(j)    Securities Matters. The Company shall not be required to deliver Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.
IN WITNESS WHEREOF, the Company has executed this Award Agreement on the date
set forth in the first paragraph.


THE MOSAIC COMPANY 
 
By:    
Name:    
Title:    











